Exhibit 10.14

** Confidential Treatment Requested          

CREDIT AGREEMENT

THIS AGREEMENT is entered into as of June 30, 2003 by and between E-LOAN, INC.,
a Delaware corporation ("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION
("Bank").

RECITALS

Borrower has requested that Bank extend or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:

 

ARTICLE I

CREDIT TERMS

SECTION 1.1. LINE OF CREDIT.

(a) Line of Credit. Subject to the terms and conditions of this Agreement, Bank
hereby agrees to make advances to Borrower from time to time up to but excluding
June 30, 2004, not to exceed at any time the aggregate principal amount of Five
Million Dollars ($5,000,000.00) ("Line of Credit"), the proceeds of which shall
be used to finance Borrower's working capital requirements and for general
corporate purposes. Borrower's obligation to repay advances under the Line of
Credit shall be evidenced by a promissory note substantially in the form of
Exhibit A attached hereto ("Line of Credit Note"), all terms of which are
incorporated herein by this reference. For purposes of determining the amount of
credit available hereunder, Borrower's corporate credit card program with Bank,
currently in a maximum amount of $100,000.00, shall, up to the maximum credit
limit thereof (the "Credit Card Limit"), be reserved under the Line of Credit
and shall not be available for borrowing thereunder.

(b) Letter of Credit Subfeature. As a subfeature under the Line of Credit, Bank
agrees from time to time during the term hereof to issue or cause an affiliate
to issue standby letters of credit for the account of Borrower (each, a "Letter
of Credit" and collectively, "Letters of Credit"); provided however, that the
aggregate undrawn amount of all outstanding Letters of Credit shall not at any
time exceed Five Million Dollars ($5,000,000.00) less the Credit Card Limit.
Borrower hereby requests that the outstanding letter of credit, which is
described on Schedule 1.1(b) hereto (the "Existing Letter of Credit"), be deemed
for all purposes to be a Letter of Credit issued hereunder; provided, however,
that nothing in this Section 2.3(b) shall extend the expiry date of the Existing
Letter of Credit or waive or reduce any fees owing upon any renewal thereof. The
form and substance of each Letter of Credit shall be subject to approval by
Bank, in its reasonable discretion. Other than Letters of Credit that have be
renewed in accordance with their terms for periods not to exceed one year, no
Letter of Credit shall have an expiration date more than three hundred
sixty-five (365) days beyond the maturity date of the Line of Credit. The
undrawn amount of all Letters of Credit shall be reserved under the Line of
Credit and shall not be available for borrowings thereunder. Each Letter of
Credit shall be subject to the additional terms and conditions of the Bank's
then standard form of letter of credit agreements, applications and any related
documents required by Bank in connection with the issuance thereof. Each draft
paid under a Letter of Credit, if not reimbursed by Borrower on the honor date
thereof, shall be deemed an advance under the Line of Credit and shall be repaid
by Borrower in accordance with the terms and conditions of this Agreement
applicable to such advances; provided however, that if advances under the Line
of Credit are not available, for any reason, at the time any draft is paid, then
Borrower shall immediately pay to Bank the full amount of such draft, together
with interest thereon from the date such draft is paid to the date such amount
is fully repaid by Borrower, at the rate of interest that would have been
applicable to advances under the Line of Credit if the Line of Credit were
available. In such event Borrower agrees that Bank, in its sole discretion, may
debit any account maintained by Borrower with Bank for the amount of any such
draft. Upon execution of this Agreement Bank shall release to Borrower the
$750,000 certificate of deposit currently held by Bank in connection with
Borrower's lease.

(c) Borrowing and Repayment. Borrower may from time to time during the term of
the Line of Credit borrow, partially or wholly repay its outstanding borrowings,
and reborrow, subject to all of the limitations, terms and conditions contained
herein or in the Line of Credit Note; provided however, that the total
outstanding borrowings under the Line of Credit shall not at any time exceed the
maximum principal amount available thereunder, as set forth above.

** Confidential Treatment Requested          

SECTION 1.2. INTEREST/FEES.

(a) Interest. The outstanding principal balance of the Line of Credit shall bear
interest at the rate of interest set forth in the Line of Credit Note. The
Credit Card Limit and the aggregate undrawn amount of all outstanding Letters of
Credit shall not be included in the outstanding principal balance of the Line of
Credit, but shall be included in determining the amount of credit available
under the Line of Credit.

(b) Computation and Payment. Interest shall be computed on the basis of a
360-day year, actual days elapsed. Interest shall be due and payable by Borrower
monthly in arrears on the last day of each month, unless such day is not a
Business Day (as defined in the Line of Credit Note) in which case such shall be
payable on the next succeeding Business Day. When interest is determined in
relation to the Prime Rate (as defined in the Line of Credit Note), each change
in the rate of interest shall become effective on the date each Prime Rate
change is announced within Bank.

(c) Unused Commitment Fee. Borrower shall pay to Bank a fee equal to one-quarter
percent (0.25%) per annum (computed on the basis of a 360-day year, actual days
elapsed) on the average daily unused amount in any fiscal quarter of the Line of
Credit (including the undrawn amount of issued Letters of Credit reserved under
the Line of Credit), which fee shall be calculated by Bank on a 360-day year,
actual days elapsed and shall be due and payable by Borrower quarterly in
arrears on the last day of each fiscal quarter, unless such day is not a
Business Day (as defined in the Line of Credit Note) in which case such fee
shall be payable on the next succeeding Business Day; provided, however, that no
Unused Commitment Fee shall be charged if the average daily unused amount of the
Line of Credit (including the undrawn amount of issued Letters of Credit
reserved under the Line of Credit) during such fiscal quarter is $2,5000,000 or
less. Notwithstanding the foregoing, Borrower may terminate this Line of Credit
at any time without penalty (except as provided in Section 3(d) of the Line of
Credit Note) by paying all outstanding advances and providing Bank with at least
the (10) days prior written notice of termination of this Agreement.

(d) Letter of Credit Fees. Borrower shall pay to Bank (i) fees upon the issuance
of each Letter of Credit (other than the Existing Letter of Credit) equal to two
percent (2.00%) per annum (computed on the basis of a 360- day year, actual days
elapsed) of the face amount thereof, and (ii) fees upon the payment or
negotiation of each draft under any Letter of Credit and fees upon the
occurrence of any other activity with respect to any Letter of Credit (including
without limitation, the transfer, amendment or cancellation of any Letter of
Credit) determined in accordance with Bank's standard fees and charges then in
effect for such activity.

(e) Closing Fee. Borrower shall pay to Bank a fee (the "Closing Fee") in the
amount of $5,000.00, which shall be nonrefundable, fully earned and due and
payable on the Closing Date.

** Confidential Treatment Requested          

SECTION 1.3. COLLATERAL.

(a) Grant. As security for all Indebtedness and other obligations of Borrower to
Bank subject hereto, Borrower hereby grants to Bank security interests of first
priority in all of Borrower's deposit accounts and securities accounts held at
any time with Bank or any of Bank's affiliates (other than the Excluded Wells
Fargo Accounts defined below, collectively, the "Wells Fargo Accounts"),
including Borrower's Wells Capital Management account, number [**] (the
"Securities Account"), and all funds and other financial assets held therein
from time to time. Notwithstanding the foregoing, but without limiting any
statutory liens or rights of set-off or any other rights reserved or provided to
Bank or any affiliate of Bank with respect to any Excluded Wells Fargo Account
under any control agreement or other agreement executed by Bank or such
affiliate with any third party creditor of Borrower, Borrower's grant does not
include any of the property or specific accounts subject to security interests
granted to any creditor of Borrower and listed on Schedule 1.3(a) hereto (the
"Excluded Wells Fargo Accounts"), or any funds or financial assets held therein
from time to time (other than amounts in excess of what is owing from time to
time by Borrower to any such third party creditor).

(b) Execution of Documents; Costs and Expenses. All of the foregoing shall be
evidenced by and subject to the terms of such security agreements, financing
statements and other documents as Bank shall reasonably require, all in form and
substance satisfactory to Bank.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.

SECTION 2.1. LEGAL STATUS. Borrower is a corporation, duly organized and
existing and in good standing under the laws of the State of Delaware, and is
qualified or licensed to do business (and is in good standing as a foreign
corporation, if applicable) in all jurisdictions in which such qualification or
licensing is necessary or desirable if the failure to so qualify or to be so
licensed could have a material adverse effect on Borrower.

SECTION 2.2. AUTHORIZATION AND VALIDITY. This Agreement and each promissory
note, contract, instrument and other document required hereby or at any time
hereafter delivered to Bank in connection herewith (collectively, the "Loan
Documents") have been duly authorized, and upon their execution and delivery in
accordance with the provisions hereof will constitute legal, valid and binding
agreements and obligations of Borrower, enforceable in accordance with their
respective terms.

** Confidential Treatment Requested          

SECTION 2.3. NO VIOLATION. The execution, delivery and performance by Borrower
of each of the Loan Documents do not violate any provision of any law or
regulation, or contravene any provision of the Articles of Incorporation or
By-Laws of Borrower, or result in any breach of or default under any contract,
obligation, indenture or other instrument to which Borrower is a party or by
which Borrower may be bound.

SECTION 2.4. LITIGATION. There are no pending, or to the best of Borrower's
knowledge threatened, actions, claims, investigations, suits or proceedings by
or before any governmental authority, arbitrator, court or administrative agency
which could have a material adverse effect on the condition (financial or
otherwise), business, assets or operations of Borrower. All pending or
threatened litigation existing as of the date hereof for which Borrower is
required pursuant to Section 4.8 to give notice to Bank is described on
Schedule 2.4 hereof.

SECTION 2.5. CORRECTNESS OF FINANCIAL STATEMENTS; LIENS.

(a) Each of the financial statements of Borrower dated December 31, 2002 for the
fiscal year ending on such date, and dated March 31, 2003 for the fiscal quarter
ending on such date, true copies of which have been delivered by Borrower to
Bank prior to the date hereof, (i) is complete and correct and presents fairly
the financial condition of Borrower, (ii) discloses all liabilities of Borrower
that are required to be reflected or reserved against under generally accepted
accounting principles, whether liquidated or unliquidated, fixed or contingent,
and (iii) has been prepared in accordance with generally accepted accounting
principles consistently applied. Since the date of such financial statement
there has been no material adverse change in the financial condition of
Borrower. Borrower, and each of its consolidated Subsidiaries, has good and
marketable title to each of the assets and properties reflected on such
financial statements (other than any such assets or properties disposed of in a
transaction not prohibited by any of the provisions of Article V or any other
Loan Document after the date of such financial statement), subject to no liens
or encumbrances other than Permitted Liens (as defined below).

(b) Since the date of the financial statement referred to in clause (a),
Borrower has not mortgaged, pledged, granted a security interest in or otherwise
encumbered any of its assets or properties except as follows (collectively,
"Permitted Liens"): (i) liens in favor of Bank or as otherwise permitted by Bank
in writing, including liens on the Excluded Wells Fargo Accounts and funds and
other financial assets held therein granted by Borrower in favor of any other
secured creditor of Borrower;; (ii) liens existing on the date of this Agreement
and listed on Schedule 2.5; (iii) liens for taxes, assessments, levies or other
governmental charges not yet delinquent or being contested in good faith and by
appropriate proceedings for which adequate reserves are being maintained; (iv)
carriers', warehousemen's, materialmen's and mechanics' and other similar liens
imposed by law arising in the ordinary course of business which are not
delinquent or which are being contested in good faith and by appropriate
proceedings for which adequate reserves are being maintained; (v) liens incurred
or deposits made in the ordinary course of business in connection with workers'
compensation, employment insurance and other types of social security
legislation and other liens to secure the performance and return of money bonds
and other similar obligations (exclusive of obligations for the payment of
borrowed money) incurred in the ordinary course of business, whether pursuant to
statutory requirements, common law or consensual arrangements so long as no such
liens attach to any of the Collateral if any obligation secured thereby is
delinquent and so long as no foreclosure, sale or similar proceedings have been
commenced with respect to any such lien; (vi) liens (including in respect of
capital lease obligations) upon any property acquired or held by Borrower to
secure the purchase price of such property or Indebtedness incurred solely for
the purpose of financing the acquisition of such property, so long as (A) such
lien extends only to the property acquired or financed and proceeds (including
insurance proceeds) thereof (B) such lien attaches to such property concurrently
with or within ninety (90) days after the acquisition thereof, and (C) the
principal amount of the Indebtedness secured thereby does not exceed 100% of the
cost of such property (vii) nonexclusive licenses and sublicenses granted to
others in the ordinary course of business that do not interfere in any material
respect with the conduct of Borrower's business or result in any material
diminution in the value of any Collateral; (viii) liens securing judgments,
decrees or attachments in circumstances not constituting an Event of Default,
but excluding any lien in respect of any such judgment, decree or attachment
that remains undischarged for a period of more than thirty (30) days during
which execution is not stayed; (ix) liens in favor of customs and review
authorities arising as a matter of law to secure payments of customs duties in
connection with the importation of goods; and (x) in the case of clauses (ii),
(vi) and (vii) above, any renewals, extensions or replacements thereof, provided
that the property covered thereby is not increased or expanded and any renewal,
extension or replacement of the obligations secured or benefited thereby is
permitted by Section 5.2 and does not increase the amount secured thereby.

** Confidential Treatment Requested          

No liens or encumbrances, including any Permitted Liens other than in favor of
Bank, encumber any of the Wells Fargo Accounts, including the Securities
Account, or any of the funds or other financial assets held therein or the
proceeds thereof.

SECTION 2.6. INCOME TAX RETURNS. Borrower has no knowledge of any pending
assessments or adjustments of its income tax payable with respect to any year.

SECTION 2.7. NO SUBORDINATION. There is no agreement, indenture, contract or
instrument to which Borrower is a party or by which Borrower may be bound that
requires the subordination in right of payment of any of Borrower's obligations
subject to this Agreement to any other obligation of Borrower.

SECTION 2.8. PERMITS, FRANCHISES. Borrower possesses, and will hereafter
possess, all permits, consents, approvals, franchises and licenses required and
rights to all trademarks, trade names, patents, and fictitious names, if any,
necessary to enable it to conduct the business in which it is now engaged
without material infringement of the rights of any other person or entity
("Person") and in compliance with applicable law except to the extent such
failure to possess, or compliance with applicable item would not have a material
adverse effect of the condition (financial or otherwise), business, assets or
operations of Borrower.

SECTION 2.9. ERISA. Borrower is in compliance in all material respects with all
applicable provisions of the Employee Retirement Income Security Act of 1974, as
amended or recodified from time to time ("ERISA"); Borrower has not violated any
provision of any defined employee pension benefit plan (as defined in ERISA)
maintained or contributed to by Borrower (each, a "Plan"); no Reportable Event
as defined in ERISA has occurred and is continuing with respect to any Plan
initiated by Borrower; Borrower has met its minimum funding requirements under
ERISA with respect to each Plan; and each Plan will be able to fulfill its
benefit obligations as they come due in accordance with the Plan documents and
under generally accepted accounting principles.

SECTION 2.10. OTHER OBLIGATIONS. Borrower is not in default on any obligation
for borrowed money, any purchase money obligation or any other material lease,
commitment, contract, instrument or obligation. Borrower is not obligated in
respect of any Indebtedness, whether secured or unsecured, matured or unmatured,
liquidated or unliquidated, joint or several, other than (a) the Indebtedness
and obligations Borrower under this Agreement and the other Loan Documents, and
(b) Indebtedness not prohibited by any provision of Article V of this Agreement.

** Confidential Treatment Requested          

SECTION 2.11. ENVIRONMENTAL MATTERS. Except as disclosed by Borrower to Bank in
writing prior to the date hereof, Borrower is in compliance with all applicable
federal or state environmental, hazardous waste, health and safety statutes, and
any rules or regulations adopted pursuant thereto, which govern or affect any of
Borrower's operations and/or properties, including without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Superfund Amendments and Reauthorization Act of 1986, the Federal Resource
Conservation and Recovery Act of 1976, and the Federal Toxic Substances Control
Act, as any of the same may be amended, modified or supplemented from time to
time, except to the extent that any failure so to be in compliance has not had
and could not reasonably be expected to have a material adverse effect on the
condition (financial or otherwise), business, assets or operations of the
Borrower. None of the operations of Borrower is the subject of any federal or
state investigation evaluating whether any remedial action involving a material
expenditure is needed to respond to a release of any toxic or hazardous waste or
substance into the environment. To the best of Borrower's knowledge, Borrower
has no material contingent liability in connection with any release of any toxic
or hazardous waste or substance into the environment.

SECTION 2.12. SUBSIDIARIES AND OTHER INVESTMENTS. Borrower owns no stock or
equity interest in any Person (directly or indirectly), and holds no debt
obligation of any Person, other than (a) accounts receivable arising in the
ordinary course of business; (b) stock and equity interests listed in
Schedule 2.12 in any corporation, association, limited liability company or
other business entity of which Borrower owns directly or indirectly more than
fifty percent (50%) of the voting securities thereof or in which Borrower
otherwise owns a controlling interest (each a "Subsidiary") and other Persons
and, if acquired after the date hereof, otherwise advised to Bank in writing to
the extent required under the provisions hereof, in each case, identifying
whether such Subsidiary is wholly owned or, if not, the percentage of the
outstanding equity of such Subsidiary owned by Borrower (directly or
indirectly); and (c) other Investments not prohibited hereunder. As of the date
hereof, Schedule 2.12 correctly identifies the jurisdiction of organization or
other registration and the address of the chief executive office of Borrower and
of each Subsidiary.



SECTION 2.13. SOLVENCY. Each of Borrower and Borrower and its consolidated
Subsidiaries is solvent.

ARTICLE III

CONDITIONS

SECTION 3.1. CONDITIONS OF INITIAL EXTENSION OF CREDIT. The obligation of Bank
to make the initial extension of credit contemplated by this Agreement is
subject to the fulfillment to Bank's satisfaction of all of the following
conditions:

(a) Approval of Bank Counsel. All legal matters incidental to the extension of
credit by Bank shall be satisfactory to Bank's counsel.

(b) Documentation. Bank shall have received, in form and substance satisfactory
to Bank, each of the following, duly executed:

(i) This Agreement and each promissory note or other instrument required hereby;

(ii) Security Agreement: Securities Account;

(iii) Securities Account Control Agreement-WF Affiliate Intermediary;

(iv) Corporate Resolution: Borrowing; Pledge of Assets;

(v) Certificate of Incumbency;

(vi) prior to the issuance by Bank of any Letter of Credit, Borrower shall
deliver to Bank a duly executed letter of credit agreement and such related
documents as Bank shall reasonably require; and

(vii) such other documents as Bank may require under any other Section of this
Agreement.

(c) Insurance. Borrower shall have delivered to Bank evidence of insurance
coverage on all Borrower's property, in such form, substance, amounts, and
covering such risks and issued by such companies as are customary in lines of
business similar to that of Borrower.

(d) Fees and Expenses. Borrower shall have paid or reimbursed to Bank all fees
and expenses due on the Closing Date, including the Closing Fee required
pursuant to Section 1.2(e) and all amounts then due under Section 7.3.

** Confidential Treatment Requested          

SECTION 3.2. CONDITIONS OF EACH EXTENSION OF CREDIT. The obligation of Bank to
make each extension of credit requested by Borrower hereunder (including the
initial extension) shall be subject to the fulfillment to Bank's satisfaction of
each of the following conditions:

(a) Compliance. The representations and warranties contained herein and in each
of the other Loan Documents shall be true on and as of the date of the signing
of this Agreement and on the date of each extension of credit by Bank pursuant
hereto, with the same effect as though such representations and warranties had
been made on and as of each such date, and on each such date, no Event of
Default as defined herein, and no condition, event or act which with the giving
of notice or the passage of time or both would constitute such an Event of
Default, shall have occurred and be continuing or shall exist.

(b) Documentation. Bank shall have received all additional documents which may
be required in connection with such extension of credit.

(c) Financial Condition. There shall have been no material adverse change, as
determined by Bank, in the financial condition or business of Borrower, nor any
material decline, as reasonably determined by Bank, in the market value of any
material portion of the collateral required hereunder or a substantial or
material portion of the assets of Borrower. Without limiting the foregoing, Bank
shall have no obligation to make any extension of credit under this Agreement,
including without limitation to issue any Letter of Credit, if as of the date of
such extension Borrower has not timely delivered the certification most recently
due as required pursuant to Section 4.3(d) certifying compliance with Section
5.6 hereof.

ARTICLE IV

AFFIRMATIVE COVENANTS

Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto, Borrower shall, unless Bank otherwise consents in writing:

** Confidential Treatment Requested          

SECTION 4.1. PUNCTUAL PAYMENTS. Punctually pay all principal, interest, fees or
other liabilities due under any of the Loan Documents at the times and place and
in the manner specified therein.

SECTION 4.2. ACCOUNTING RECORDS. Maintain adequate books and records in
accordance with generally accepted accounting principles consistently applied,
and permit any representative of Bank, at any reasonable time, to inspect, audit
and examine such books and records, to make copies of the same, and to inspect
the properties of Borrower.

SECTION 4.3. FINANCIAL STATEMENTS; REPORTING. Provide to Bank all of the
following, in form and detail satisfactory to Bank:

(a) not later than 120 days after and as of the end of each fiscal year, an
audited financial statement of Borrower, prepared by a certified public
accountant acceptable to Bank,

(b) not later than 30 days after and as of the end of each month, a financial
statement of Borrower, prepared by Borrower, to include balance sheet and income
statement;

(c) promptly upon their becoming available, copies of all registration
statements and regular periodic or special reports that Borrower may make to, or
file with, the Securities and Exchange Commission or any national securities
exchange, including

(i) Form 10K, due within 120 days after and as of the of each fiscal year,

(ii) Form 10Q, due within 45 days after and as of the of each fiscal quarter,
and

(iii) Form  8K, as and when filed;

(d) not later than 20 days after and as of the end of each month, a liquidity
statement of Borrower, prepared by Borrower and certified by a senior financial
officer of Borrower to be true and accurate, showing in such detail as Bank may
reasonably request evidence of maintenance of the Minimum Liquidity Amount and
the Minimum Wells Fargo Liquidity Amount;

(e) contemporaneously with each annual, quarterly and monthly financial
statements of Borrower required hereby, a certificate of the president or chief
financial officer of Borrower (i) that the financial statements delivered
pursuant thereto are accurate, (ii) that there exists no Event of Default nor
any condition, act or event which with the giving of notice or the passage of
time or both would constitute an Event of Default and (iii) that Borrower is in
compliance with the applicable covenants set forth in Sections 5.6, 5.7 and 5.8
hereof, together with such calculations regarding such compliance therewith as
Bank may reasonably request.

(f) from time to time such other information as Bank may reasonably request.

SECTION 4.4. COMPLIANCE. Preserve and maintain all licenses, permits,
governmental approvals, rights, privileges and franchises necessary for the
conduct of its business; and comply with the provisions of all documents
pursuant to which Borrower is organized and/or which govern Borrower's continued
existence and with the requirements of all laws, rules, regulations and orders
of any governmental authority applicable to it or its business, and conduct its
business affairs and discharge its business obligations, except in each case
where failure to do so does not have a material adverse effect on the condition
(financial or otherwise), business, assets or operations of Borrower.

** Confidential Treatment Requested          

SECTION 4.5. INSURANCE. Maintain and keep in force insurance of the types and in
amounts customarily carried in lines of business similar to that of Borrower,
including but not limited to fire, extended coverage, public liability, flood,
property damage and workers' compensation, in amounts satisfactory to Bank, and
deliver to Bank from time to time at Bank's request schedules setting forth all
insurance then in effect.

SECTION 4.6. FACILITIES. Keep all material properties useful or necessary to
Borrower's business in good repair and condition, normal wear and tear excepted,
and from time to time make necessary repairs, renewals and replacements thereto
so that such properties shall be fully and efficiently preserved and maintained.

SECTION 4.7. TAXES AND OTHER LIABILITIES. Pay and discharge when due any and all
material Indebtedness, obligations, assessments and taxes, both real or
personal, including without limitation federal and state income taxes and state
and local property taxes and assessments, except such (a) as it may in good
faith contest or as to which a bona fide dispute may arise, and (b) for which it
maintains with respect thereto adequate reserves in accordance with generally
accepted accounting principles.

SECTION 4.8. LITIGATION. Promptly give notice in writing to Bank of any
litigation pending or threatened against Borrower or any subsidiary with a claim
in excess of $200,000.00 or could reasonably be expected to have or result in a
material adverse effect on the condition (financial or otherwise), business,
assets or operations of Borrower.

SECTION 4.9. NOTICE TO BANK. Promptly (but in no event more than five (5) days
after the occurrence of each such event or matter) give written notice to Bank
in reasonable detail of: (a) the occurrence of any Event of Default, or any
condition, event or act which with the giving of notice or the passage of time
or both would constitute an Event of Default; (b) any change in the name or the
organizational structure of Borrower; (c) the occurrence and nature of any
Reportable Event or Prohibited Transaction, each as defined in ERISA, or any
material funding deficiency with respect to any Plan; (d) any termination or
cancellation of any insurance policy which Borrower is required to maintain and
not immediately replaced by insurance policies meeting the requirements of this
Agreement, or any uninsured or partially uninsured loss through liability or
property damage, or through fire, theft or any other cause affecting Borrower's
property in excess of an aggregate of $200,000.00 or (e) any event or
circumstance that could reasonably be expected to have or result in a material
adverse effect on the condition (financial or otherwise), business, assets or
operations of Borrower.

ARTICLE V

NEGATIVE COVENANTS

Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower will not, without Bank's prior written
consent:

SECTION 5.1. USE OF FUNDS. Use any of the proceeds of any credit extended
hereunder except for the purposes stated in Article I hereof.

SECTION 5.2. OTHER INDEBTEDNESS. Create, incur, assume or permit to exist any
Indebtedness or liabilities resulting from borrowings, loans or advances,
whether secured or unsecured, matured or unmatured, liquidated or unliquidated,
joint or several ("Indebtedness"), except (a) the liabilities of Borrower to
Bank, (b) any liabilities under the facilities and in the maximum amounts as set
forth in Schedule 5.2 or any replacements thereof on equivalent terms reasonably
acceptable to Bank and (c) any Indebtedness secured by Permitted Liens.

SECTION 5.3. GUARANTIES. Guarantee or become liable in any way as surety,
endorser (other than as endorser of negotiable instruments for deposit or
collection in the ordinary course of business), accommodation endorser or
otherwise for, nor pledge or hypothecate any assets of Borrower as security for,
any liabilities or obligations of any other Person, except any of the foregoing
(a) in favor of Bank and (b) in respect of any Indebtedness or other liability
of a wholly-owned subsidiary of Borrower to the extent that, if Borrower were to
be primarily obligated with respect to such guaranteed liability, Borrower would
be permitted to incur such Indebtedness or other liability pursuant to Section
5.2 and for which Bank has given its prior written consent.

SECTION 5.4. MERGER, CONSOLIDATION, TRANSFER OF ASSETS. Except as Bank may
otherwise consent in writing, which shall not be unreasonably withheld,
(a) merge into or consolidate with any other entity, (b) make any substantial
change in the nature of Borrower's business as conducted as of the date hereto,
(c); acquire all or substantially all of the assets of any other entity, nor
(d) sell, lease, transfer or otherwise dispose of all or a substantial or
material portion of Borrower's assets except in the ordinary course of its
business.

SECTION 5.5. PLEDGE OF ASSETS. Mortgage, pledge, grant or permit to exist a
security interest in, or lien upon, (a) all or any portion of Borrower's assets
now owned or hereafter acquired, except (i) Permitted Liens (including with
respect to the Excluded Wells Fargo Accounts), and (ii) liens to secure
Indebtedness permitted pursuant to Section 5.2 of this Agreement, and (b) any
Wells Fargo Account or any funds or other financial assets held therein, except
liens in favor of Bank or as otherwise permitted by Bank in writing.

SECTION 5.6 LIQUIDITY. Permit:

(a) at any time the balance of Borrower's unrestricted cash or cash equivalents
less the principal amount of all advances outstanding under the Line of Credit
(which excludes the Credit Card Limit and undrawn amounts of all outstanding
Letters of Credit) to be less than Fifteen Million Dollars ($15,000,000) (the
"Minimum Liquidity Amount"); provided, however, that in determining the Minimum
Liquidity Amount, up to Two Million Five Hundred Thousand Dollars ($2,500,000)
of restricted cash or cash equivalents may be included; or

(b) as at the end of any calendar month, the balance of amounts held in the
Wells Fargo Accounts (including the Securities Account) to be less than
$5,000,000 in the aggregate (the "Minimum Wells Fargo Liquidity Amount"); or

permit or suffer to exist any liens or encumbrances with respect to any cash or
cash equivalents of Borrower other than (a) liens in favor of Bank,(b) liens
attaching to up to Two Million Five Hundred Thousand Dollars ($2,500,000) of the
Minimum Liquidity Amount and liens attaching to cash and cash equivalents in
excess of the Minimum Liquidity Amount so long as such liens do not attached to
any of the Wells Fargo Accounts or funds or other financial assets held therein

SECTION 5.7 TANGIBLE NET WORTH. Permit its Tangible Net Worth at any time to be
less than Forty Million Dollars ($40,000,000). "Tangible Net Worth" means total
stockholder's equity of the Company and its consolidated subsidiaries plus
Indebtedness subordinated in right of payment and priority to Indebtedness for
borrowed money of Borrower (including Indebtedness owing to Bank hereunder) in
writing on terms reasonably acceptable to Bank ("Subordinated Debt") minus the
net book value of all assets of Borrower and its consolidated subsidiaries that
would be treated as intangibles under generally accepted accounting principles.

** Confidential Treatment Requested          

SECTION 5.8 NET INCOME. Maintain net income (after tax, but without deduction of
non-recurring non-cash expenses other than any one time charges permitted to be
taken in such period as a consequence of a change in generally accepted
accounting principles) of not less than $1.00, determined as of the last day of
each fiscal quarter for fiscal quarter ending on such date.

SECTION 5.9 DIVIDENDS AND DISTRIBUTIONS. Declare or pay any dividend or
distribution either in cash, stock or any other property on the stock of
Borrower or (except to Borrower or another Subsidiary) any Subsidiary now or
hereafter outstanding; nor redeem, retire, repurchase or otherwise acquire any
shares of any class of the stock of Borrower or any Subsidiary (other than such
as may be owned by Borrower or another Subsidiary and other than redemptions or
repurchases in connection with stock options that result in the distribution or
issuance of only additional shares of capital stock of Borrower), or any
options, warrants or other rights to acquire any such security, now or hereafter
outstanding; provided, however, that Borrower may pay dividends on its capital
stock in its own capital stock and may pay cash dividends on, or redeem, retire,
repurchase or otherwise acquire, its capital stock in an aggregate amount in any
one fiscal year not to exceed One Million Dollars ($1,000,000).

SECTION 5.10 LOANS TO AFFILIATES. Make any loans or advances to, or otherwise
acquire any Indebtedness of, or make any investments in or other capital
contributions to, or transfer, distribute, sell, lease, assign or otherwise
dispose of any property, assets or funds to (collectively, "Investments"), any
Subsidiaries or other affiliates other than (a) Investments in Subsidiaries
existing on the Closing Date, (b) Investments in any Subsidiary organized after
the Closing Date an amount not to exceed $100,000 for any one such Subsidiary,
so long as all such Investments in all such newly organized Subsidiaries does
not exceed $500,000 the aggregate, and (c) sales at fair market value of assets
to a QSPE in connection with a transaction permitted pursuant to Section 5.11.

SECTION 5.11 TRANSACTIONS WITH AFFILIATES. Enter into any transaction, including
without limitation any purchase, sale, lease or exchange of property or the
rendering of any service, with any of it's affiliates or Subsidiaries, unless
such transaction is (a) otherwise permitted under this Agreement, (b) in the
ordinary course of Borrower's business and (c) upon fair and reasonable terms no
less favorable to the Borrower than it would obtain in an arm's-length
transaction with a Person which was not an affiliate or Subsidiary.

SECTION 5.12 CONDUCT OF BUSINESS.

(a) Engage, or permit any of its Subsidiaries to engage, in any business other
than the respective businesses engaged in by Borrower and its Subsidiaries on
the Closing Date and such other lines of business for which Bank has given its
prior written consent;

(b) operate Borrower's business, or permit any Subsidiary to operate its
business, in a manner that would reasonably be expected to lead to a material
adverse effect on the condition (financial or otherwise), business, assets or
operations of Borrower or Borrower and its Subsidiaries on a consolidated basis;
nor

(c) change Borrower's name, or permit its state of organization to be located in
any jurisdiction other than the State of Delaware, in either case without
providing Bank with written notice thereof at least thirty (30) Business Days
prior to any such change and promptly taking such steps as may be required in
connection with any such change to maintain the perfection of any and all
security interests granted to Bank.

** Confidential Treatment Requested          

SECTION 5.13 CAPITAL EXPENDITURES. Make any capital expenditures or other
investments in fixed assets in any fiscal year in excess of an aggregate of
$5,000,000.

SECTION 5.14 OPERATING LEASES. Incur any Indebtedness or other liabilities or
obligations in respect of any operating lease in any fiscal year in excess of an
aggregate of $5,000,000 due in such fiscal year other than Indebtedness or other
liabilities or obligations arising under the operating leases set forth on
Schedule 5.14.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.1. The occurrence of any of the following shall constitute an "Event
of Default" under this Agreement:

(a) Borrower shall fail to pay when due any principal or interest, or to pay
within 10 days of the due date thereof any fees or other amounts payable under
any of the Loan Documents.

(b) Any financial statement or certificate furnished to Bank in connection with,
or any representation or warranty made by or on behalf of Borrower under this
Agreement or any other Loan Document shall prove to be incorrect, false or
misleading in any material respect when furnished or made, or any default in the
performance of or compliance with Borrower's obligations and covenants under
Article 5 of this Agreement.

(c) Any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those referred to in subsections (a) and (b) above), and with
respect to any such default which by its nature can be cured, such default shall
continue for a period of twenty (20) days from its occurrence.

(d) Any default in the payment or performance of any obligation, or any defined
event of default, under the terms of any material contract or instrument (other
than any of the Loan Documents) pursuant to which Borrower has incurred any debt
or other liability to any Person, including Bank.

(e) The filing of a notice of judgment lien in excess of $200,000 against
Borrower; or the recording of any abstract of judgment against Borrower in
excess of $200,000 in any county in which Borrower has an interest in real
property; or the service of a notice of levy and/or of a writ of attachment or
execution, or other like process, against any Collateral or against any material
portion of the assets of Borrower; or the entry of a judgment against Borrower
that is not discharged, satisfied, vacated or stayed pending appeal within 30
days.

(f) Borrower shall become insolvent, or shall suffer or consent to or apply for
the appointment of a receiver, trustee, custodian or liquidator of itself or all
or any material portion of its property, or shall generally fail to pay its
debts as they become due, or shall make a general assignment for the benefit of
creditors; Borrower shall file a voluntary petition in bankruptcy, or seeking
reorganization, in order to effect a plan or other arrangement with creditors or
any other relief under the Bankruptcy Reform Act, Title 11 of the United States
Code, as amended or recodified from time to time ("Bankruptcy Code"), or under
any state or federal law granting relief to debtors, whether now or hereafter in
effect; or any involuntary petition or proceeding pursuant to the Bankruptcy
Code or any other applicable state or federal law relating to bankruptcy,
reorganization or other relief for debtors is filed or commenced against it
which continues undismissed for 60 days, or Borrower shall file an answer
admitting the jurisdiction of the court and the material allegations of any
involuntary petition; or Borrower shall be adjudicated a bankrupt, or an order
for relief shall be entered against Borrower by any court of competent
jurisdiction under the Bankruptcy Code or any other applicable state or federal
law relating to bankruptcy, reorganization or other relief for debtors.

** Confidential Treatment Requested          

(g) There shall exist or occur any event or condition which Bank in good faith
believes impairs, or is substantially likely to impair, either the Collateral
value of the Securities Account or the prospect of payment or performance by
Borrower of its obligations under any of the Loan Documents.

(h) The dissolution or liquidation of Borrower; or Borrower or its directors,
stockholders or members, shall take action seeking to effect the dissolution or
liquidation of Borrower.

(i) Any of the credit facilities described as "Warehouse Lines" on Schedule 5.2
hereto shall have expired or been terminated without renewal or replacement, or
the maximum committed amounts thereunder (including drawn and undrawn amounts)
shall be reduced to an amount in the aggregate less than 50% of the aggregate
committed amounts available thereunder as of the Closing Date, without the prior
written consent of Bank, which shall not be unreasonably withheld.

(j) Any qualifying special purpose entity ("QSPE") created or formed by Borrower
to facilitate the securitization of real or personal property secured loans or
receivables shall cease to be a qualifying special purpose entity pursuant to
Financial Account Standards No. 140 (or any successor standard), or Borrower
shall consolidate the assets and liabilities of the QSPE in its financial
statements, or generally accepted accounting principles shall require the
consolidation of the assets and liabilities of the QSPE with the assets and
liabilities of Borrower on its financial statements, or Borrower shall become
obligated with respect to any material portion of the liabilities of QSPE.

SECTION 6.2. REMEDIES. Upon the occurrence of any Event of Default: (a) all
Indebtedness of Borrower under each of the Loan Documents, any term thereof to
the contrary notwithstanding, shall at Bank's option and without notice become
immediately due and payable without presentment, demand, protest or notice of
dishonor, all of which are hereby expressly waived by Borrower; (b) the
obligation, if any, of Bank to extend any further credit under any of the Loan
Documents shall immediately cease and terminate; and (c) Bank shall have all
rights, powers and remedies available under each of the Loan Documents, or
accorded by law, including without limitation the right to resort to any or all
security for any credit subject hereto and to exercise any or all of the rights
of a beneficiary or secured party pursuant to applicable law. All rights, powers
and remedies of Bank may be exercised at any time by Bank and from time to time
after the occurrence of an Event of Default, are cumulative and not exclusive,
and shall be in addition to any other rights, powers or remedies provided by law
or equity.

** Confidential Treatment Requested          

ARTICLE VII

MISCELLANEOUS

SECTION 7.1. NO WAIVER. No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy. Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.

SECTION 7.2. NOTICES. All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:

BORROWER: E-LOAN, INC.
5875 Arnold Road
Dublin, CA 94568
Facsimile No: (925) 560-3408
Attn: Treasurer

With a copy addressed to "Attention: General Counsel" at the same address.

BANK: WELLS FARGO BANK, NATIONAL ASSOCIATION
Santa Clara Regional Commercial Banking Office
121 Park Center Plaza
San Jose, CA 95113
Facsimile No: (408) 295-0639
Reference: E-Loan

or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.

SECTION 7.3. COSTS, EXPENSES AND ATTORNEYS' FEES. Borrower shall pay to Bank
within 10 days of written demand therefore the full amount of all payments,
advances, charges, costs and expenses, including reasonable attorneys' fees (to
include outside counsel fees and all allocated costs of Bank's in-house
counsel), expended or incurred by Bank in connection with (a) the negotiation
and preparation of this Agreement and the other Loan Documents, and the
preparation of any amendments and waivers hereto and thereto, (b) the
enforcement of Bank's rights and/or the collection of any amounts which become
due to Bank under any of the Loan Documents, and (c) the prosecution or defense
of any action in any way related to any of the Loan Documents, including without
limitation, any action for declaratory relief, whether incurred at the trial or
appellate level, in an arbitration proceeding or otherwise, and including any of
the foregoing incurred in connection with any bankruptcy proceeding (including
without limitation, any adversary proceeding, contested matter or motion brought
by Bank or any other Person) relating to any Borrower or any other Person.

SECTION 7.4. SUCCESSORS, ASSIGNMENT. This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interest hereunder without Bank's prior
written consent. Bank reserves the right to sell, assign, transfer, negotiate or
grant participations in all or any part of, or any interest in, Bank's rights
and benefits under each of the Loan Documents at any time that an Event of
Default exists and otherwise at any time on or after 60 days notice to Borrower.
In connection therewith, Bank may disclose all documents and information which
Bank now has or may hereafter acquire relating to any credit subject hereto,
Borrower or its business, or any collateral required hereunder, provided that
such entity agrees to be subject to any confidentiality agreements applicable
hereto to the same extent as Bank.

** Confidential Treatment Requested          

SECTION 7.5. ENTIRE AGREEMENT; AMENDMENT. This Agreement and the other Loan
Documents constitute the entire agreement between Borrower and Bank with respect
to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof and thereof. This Agreement may be amended or modified only in writing
signed by each party hereto.

SECTION 7.6. NO THIRD PARTY BENEFICIARIES. This Agreement is made and entered
into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other Person shall be a
third party beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any other of the Loan Documents to
which it is not a party.

SECTION 7.7. TIME. Time is of the essence of each and every provision of this
Agreement and each other of the Loan Documents.

SECTION 7.8. SEVERABILITY OF PROVISIONS. If any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.

SECTION 7.9. COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement.

SECTION 7.10. GOVERNING LAW. This Agreement shall be governed by and construed
in accordance with the laws of the State of California.

SECTION 7.11. ARBITRATION.

(a) Arbitration. The parties hereto agree, upon demand by any party, to submit
to binding arbitration all claims, disputes and controversies between or among
them (and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise arising out of or relating to in
any way (i) the loan and related Loan Documents which are the subject of this
Agreement and its negotiation, execution, collateralization, administration,
repayment, modification, extension, substitution, formation, inducement,
enforcement, default or termination; or (ii) requests for additional credit.

(b) Governing Rules. Any arbitration proceeding will (i) proceed in a location
in California selected by the American Arbitration Association ("AAA"); (ii) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA's commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA's optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to, as applicable, as the "Rules"). If there
is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

** Confidential Treatment Requested          

(c) No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.

(d) Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of California or a neutral retired judge of the
state or federal judiciary of California, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator's discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of California and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the California Rules of Civil Procedure or other applicable
law. Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction. The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.

(e) Discovery. In any arbitration proceeding discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date and within 180 days of the filing of the
dispute with the AAA. Any requests for an extension of the discovery periods, or
any discovery disputes, will be subject to final determination by the arbitrator
upon a showing that the request for discovery is essential for the party's
presentation and that no alternative means for obtaining information is
available.

** Confidential Treatment Requested          

(f) Class Proceedings and Consolidations. The resolution of any dispute arising
pursuant to the terms of this Agreement shall be determined by a separate
arbitration proceeding and such dispute shall not be consolidated with other
disputes or included in any class proceeding.

(g) Payment Of Arbitration Costs And Fees. The arbitrator shall award all costs
and expenses of the arbitration proceeding.

(h) Real Property Collateral; Judicial Reference. Notwithstanding anything
herein to the contrary, no dispute shall be submitted to arbitration if the
dispute concerns Indebtedness secured directly or indirectly, in whole or in
part, by any real property unless (i) the holder of the mortgage, lien or
security interest specifically elects in writing to proceed with the
arbitration, or (ii) all parties to the arbitration waive any rights or benefits
that might accrue to them by virtue of the single action rule statute of
California, thereby agreeing that all Indebtedness and obligations of the
parties, and all mortgages, liens and security interests securing such
Indebtedness and obligations, shall remain fully valid and enforceable. If any
such dispute is not submitted to arbitration, the dispute shall be referred to a
referee in accordance with California Code of Civil Procedure Section 638 et
seq., and this general reference agreement is intended to be specifically
enforceable in accordance with said Section 638. A referee with the
qualifications required herein for arbitrators shall be selected pursuant to the
AAA's selection procedures. Judgment upon the decision rendered by a referee
shall be entered in the court in which such proceeding was commenced in
accordance with California Code of Civil Procedure Sections 644 and 645.

(i) Miscellaneous. To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within 180 days of the filing of the dispute with the AAA. No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.

** Confidential Treatment Requested          

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

E-LOAN, INC., a Delaware corporation

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

By: /s/_______________________
Name: Matt Roberts
Title: CFO

 

By: /s/ ________________________
Name: Kendra Niedziejko
Title: Corporate Controller

 

By: /s/_________________________
Name: Patty Juarez
Title: Vice President




--------------------------------------------------------------------------------






INDEX OF DEFINED TERMS

 

PAGE

 

 

PAGE

AAA
Bank
Bankruptcy Code
Borrower
Closing Fee
Credit Card Limit
ERISA
Event of Default
Excluded Wells Fargo Accounts
Existing Letter of Credit
Indebtedness
Investments
Letter of Credit
Letters of Credit
Line of Credit

15
1
13
1
3
1
5
12
3
1
10
11
1
1
1

 

Line of Credit Note
Loan Documents
Minimum Liquidity Amount
Minimum Wells Fargo Liquidity Amount
Permitted Liens
Person
Plan
Rules
Securities Account
Subordinated Debt
Subsidiary
Tangible Net Worth
Warehouse Lines
Wells Fargo Accounts

1
3
10
10
4
5
5
16
3
11
6
10
13
3

 

 

 

 

 

 

Exhibits and schedules have been omitted in accordance with Item 601 of
Regulation S-K, and will be provided upon request.




--------------------------------------------------------------------------------


